Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 4-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 15-16, of US Patent No 10,325,396 in view of Clanton et al. (Patent No.: US 7,386,799 B1) and Zhang (Pub No. US 2015/0310263 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
-
-
4
5
6
7
8
9
10,325,396
Claim(s) 1


1
1
1
1
1 
1 


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,325,396
Claim(s) 2 or 3
3
4
5
15
16
16
16 
16 



As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,325,396.  For example, each claim has similar elements such as an avatar, eye movement of the avatar, a second avatar, and a virtual reality world.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 10,325,396 is that the instant application claim 1 includes: wherein the second avatar is presented with the at least one eye movement of the first avatar relative to a face of the first avatar.  Clanton in figure 29 teaches this feature where the second avatar at point 293 is presented with at least one eye movement of the first avatar (avatar on the right) relative to a face of the first avatar.  For example, eye movement of the first avatar moves from its vector 291 on the left side in figure 29 from the middle avatar on the left to the bottom avatar on the left at point 293 in the right image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of US Patent 10,325,396 with Clanton in order to better have a reference in which to define and orientation the first avatar’s eye movement with respect to their own face when presenting this to a second avatar within a virtual world.  This provides a better reference for control over the particular eye movements that are expressed by the first avatar to the second avatar.

Another difference between the instant application and claim 1 of US Patent 10,325,396 is that the instant application claim 1 includes: a predetermined eye movement model trained using a machine learning technique.  Zhang teaches this feature in figure 6 and in paragraphs [0015]-[0016] and [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning of Zhang with claims of US Patent 10,325,396 as modified by Clanton in order to provide a more realistic and complex eye movement model to control the eye movements of the avatar.  The machine learning technique of Zhang may offer improved eye movement controls because they are learned from real world examples recording by the user.


Claims 1 and 4-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, of US Patent No 10,489,960 in view of Clanton.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
-
-
4
5
6
7
8
9
10,489,960
Claim(s) 1


1 to 4
5
6
7
8 or 9
9


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,489,960
Claim(s) 1
10
11
12
13
14
15
16
17



As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,489,960.  For example, each claim has similar elements such as an avatar, eye movement of the avatar, a second avatar, a virtual reality world, the use of a machine learning technique.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 10,489,960 is that the instant application claim 1 includes: wherein the second avatar is presented with the at least one eye movement of the first avatar relative to a face of the first avatar.  Clanton in figure 29 teaches this feature where the second avatar at point 293 is presented with at least one eye movement of the first avatar (avatar on the right) relative to a face of the first avatar.  For example, eye movement of the first avatar moves from its vector 291 on the left side in figure 29 from the middle avatar on the left to the bottom avatar on the left at point 293 in the right image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of US Patent 10,489,960 with Clanton in order to better have a reference in which to define and orientation the first avatar’s eye movement with respect to their own face when presenting this to a second avatar within a virtual world.  This provides a better reference for control over the particular eye movements that are expressed by the first avatar to the second avatar.


Claims 1 and 4-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-9, and 12-18, of US Patent No 11,100,694 in view of Clanton and Zhang.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
-
-
4
5
6
7
8
9
11,100,694
Claim(s) 1


4
5
6
7
8
9


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,100,694
Zhang
Zhang
12
13
14
15
16
17 
18


As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,100,694.  For example, each claim has similar elements such as an avatar, eye movement of the avatar, a second avatar, and a virtual reality world.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 11,100,694 is that the instant application claim 1 includes: wherein the second avatar is presented with the at least one eye movement of the first avatar relative to a face of the first avatar.  Clanton in figure 29 teaches this feature where the second avatar at point 293 is presented with at least one eye movement of the first avatar (avatar on the right) relative to a face of the first avatar.  For example, eye movement of the first avatar moves from its vector 291 on the left side in figure 29 from the middle avatar on the left to the bottom avatar on the left at point 293 in the right image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of US Patent 11,100,694 with Clanton in order to better have a reference in which to define and orientation the first avatar’s eye movement with respect to their own face when presenting this to a second avatar within a virtual world.  This provides a better reference for control over the particular eye movements that are expressed by the first avatar to the second avatar.

Another difference between the instant application and claim 1 of US Patent 11,100,694 is that the instant application claim 1 includes: a predetermined eye movement model trained using a machine learning technique.  Zhang teaches this feature in figure 6 and in paragraphs [0015]-[0016] and [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning of Zhang with claims of US Patent 11,100,694 as modified by Clanton in order to provide a more realistic and complex eye movement model to control the eye movements of the avatar.  The machine learning technique of Zhang may offer improved eye movement controls because they are learned from real world examples recording by the user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clanton et al. (Patent No.: US 7,386,799 B1) in view of Zhang (Pub No. US 2015/0310263 A1).

As per claim 1, Clanton teaches the claimed:
1. A method, comprising: 
controlling at least one eye movement of a first avatar in a virtual reality world (Clanton in col 28, lines 16-25 lists various scenarios of controlling eye movement of a first avatar, e.g. this portion recites: “(1) “Avatar A momentarily looks at avatar B if the user of avatar B types the name of avatar A in B's Chat Balloon”, (2) “The avatars in a Chat Prop glance at a new avatar joining the Chat Prop and then return to where they were previously looking”, and (3) “When a user types text rapidly (above a tunable words-per-minute threshold), other avatars are more likely to gaze at that user's avatar.”  
Clanton in figures 4 and 5A show an example of a given avatar (a first avatar) in a virtual reality world),
	wherein the first avatar has at least one eye (Clanton shows this feature in figures 4 and 5A-C where one of the avatars in the conversation (a first avatar) has 2 eyes);
presenting the at least one eye movement of the first avatar to a second avatar in the virtual reality world (Clanton teaches this feature in figures 4 and 5A-C where avatar eye movements are viewable to other avatars within a virtual world.  Clanton refers to eye movement in particular in col 26 in lines 25-33),

wherein the second avatar has visibility into the at least one eye of the first avatar (Clanton shows this feature in figures 4 and 5A-C);

wherein the second avatar is presented with the at least one eye movement of the first avatar relative to a face of the first avatar (Clanton in figure 29 teaches this feature where the second avatar at point 293 is presented with at least one eye movement of the first avatar (avatar on the right) relative to a face of the first avatar.  For example, eye movement of the first avatar moves from its vector 291 on the left side in figure 29 from the middle avatar on the left to the bottom avatar on the left at point 293 in the right image).

Clanton alone does not explicitly teach the remaining claim limitations.
However, Zhang in combination with Clanton teaches the claimed:
controlling at least one eye movement of a first avatar in a virtual reality world based on a predetermined eye movement model trained using a machine learning technique (Please see Zhang in figure 1 where user one controls the eye movement of the first avatar 204(1).  Also please see [0015]-[0016] “[0015] In this scenario, wearable smart device 102(1) can capture images of user one. These images can be utilized to control a representation of user one. In this case, the representation of user one is manifest as an avatar 204(1) of user one that is presented on display device 202(2) that is proximate to user two … [0016] The avatars 204 can be manifest in any form, such as a cartoon character or a computer generated character that captures the eye movements, facial expressions, and/or mouth movements”.
A predetermined eye movement model trained using a machine learning technique is taught in Zhang in paragraph [0023] “… The training stage can build an avatar model for the user at 606. As mentioned above, the avatar may be photo-realistic or some other form. The user's avatar can be defined via an avatar model 608. The avatar model can include a number of facial parameters or animation parameters, such as corresponding to eye gaze, mouth movements, etc. Further, the process can train for correlation between sensory inputs and the avatar animation parameters at 610 to create a mapping 612.”  The eye movement model is predetermined in Zhang because it is determined how it will be trained at step 602 in figure 6 ahead of time before it is used in conversation at step 604.
The claimed feature is taught when this predetermined eye movement model of Zhang is incorporated to control the eye movement animations of the first avatar in the virtual reality world in Clanton).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning to control eye movement as taught by Zhang with the system of Clanton in order to provide a more realistic and complex eye movement model to control the eye movements of the avatar.  The machine learning technique of Zhang may offer improved eye movement controls because they are learned from real world examples recording by the user.

As per claim 13, Clanton alone does not explicitly teach the claimed limitations.
However, Clanton in combination with Zhang teaches the claimed:
13. The method of claim 1, wherein the method further comprises: training the eye movement model using eye movements captured using eye tracking devices of users using the virtual reality world (Please see Zhang in figure 6 and in paragraph [0023].  For example, please see Zhang in paragraph [0023] where they refer to: “… The training stage can build an avatar model for the user at 606 … The avatar model can include a number of facial parameters or animation parameters, such as corresponding to eye gaze, mouth movements, etc. Further, the process can train for correlation between sensory inputs and the avatar animation parameters at 610 to create a mapping 612. This part of the process flow can be accomplished by simultaneously recording the user with the wearable smart device (e.g., with sensors on the wearable smart device) and an another imaging device such as a red, blue, green plus depth (RGBD) camera.”  
	Also please see Zhang in [0028] “During training stage 602, the RGBD camera 702 can capture full face images 704. Similarly, the wearable smart device's low-angle camera 104(3) and eye-tracking camera 106(3) capture images 706 and 708, respectively of the user simultaneously to the RGBD camera 702”.  Zhang in figure 2 indicates that more than 1 user may use this system to train the eye movement model used by the avatars as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the eye movement model using eye movements captured using eye tracking devices of users as taught by Zhang with the system of Clanton.  The use of this camera allows the eye movement model to gather real world eye movement data of the users wearing head-mounted displays.  Thus, this provides a convenience yet realistic data source of data in which to use to train the eye movement model.

As per claim 14, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Clanton would have to have some type of non-transitory computer storage medium present in order to function and run on a computer as described by the reference (e.g. please see figure 1 and col 3, lines 40-47 of Clanton where they show computer-based device being used to help implement their system).


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clanton in view of Zhang in further view of Colburn (NPL Doc, “The Role of Eye Gaze in Avatar Mediated Conversational Interfaces”).

As per claim 4, Clanton alone does not explicitly teach the claimed limitations.
However, Colburn in combination with Clanton and Zhang teaches the claimed:
4. The method of claim 1, wherein the controlling the at least one eye movement comprises moving a gaze of the first avatar to a point of interest for a period of time and turning the gaze back to an initial point (Please see the state transition table shown in figure 4 of Colburn.  For example, when the avatar is in the state “Looking at Speaker” the avatar may stay in this state for a period of time, e.g. 4.5 seconds.  After this period of time, the avatar returns to the initial point (e.g. where the initial point is either in state “Looking Away” or the state “Looking At Non-speaker” in Colburn).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move a gaze of the first avatar to a point of interest for a period of time and turning the gaze back to an initial point as taught by Colburn with the system of Clanton as modified by Zhang.  This type of eye gaze movement is advantageous to add because this is a typically and common eye movement that would occur in a regular conversation between two or more participants.  Thus, it adds a natural and common eye movement to the avatar conversation animations.

As per claim 5, Clanton teaches the claimed:
5. The method of claim 4, wherein the controlling is performed is computed without using user inputs during the controlling (Clanton teaches that some of the eye movements may be automatically implemented without using user input, e.g. please see Clanton in col 26, lines 50-54 “Automated Gaze--Gaze which happens without direct user-control and is based on social dynamics, events in the world, and conversational dynamics. These behaviors may or may not be distributed across the network, depending on the situation.”)


As per claim 6, Clanton teaches the claimed:
6. The method of claim 5, wherein the point of interest includes an eye of the second avatar (Clanton teaches this feature in figure 21 where the point of interest may be looking directly at a second avatar (and thus looking includes the eyes of the second avatar as well).

As per claim 7, Clanton alone does not explicitly teach the claimed limitations.
However, Colburn in combination with Clanton and Zhang teaches the claimed:
7. The method of claim 6, wherein an event corresponds to a real-time communication to or from the second avatar (Please see Colburn in figure 9 and the paragraph below figure 9 where this portions indicate that the event (e.g. an avatar beginning to speak) corresponds to real-time communication between 6 participants in a virtual conference where each participant is equipped with their own microphone.  Also see Colburn in the abstract on the front page where it states “In this paper we present behavior models of eye gaze patterns in the context of real-time verbal communication.”
Also see Colburn in caption of figure 2 where it states “The highest level of our eye gaze model is depicted in Figure 1. Figure 1 displays two states depending on whom is talking. Transitions between states are triggered when there is a change in which participant is talking.”
	In this passage, the claimed “event” corresponds to “when there is a change in which participant is talking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an event to correspond to a real-time communication to or from the second avatar as taught by Colburn with the system of Clanton as modified by Zhang.  This allows the eye movement animation to be more interactive and responsive during a conversation between multiple, remotely located users.

As per claim 8, Clanton alone does not explicitly teach the claimed limitations.
However, Colburn in combination with Clanton and Zhang teaches the claimed:
8. The method of claim 7, wherein the controlling is based on a context determined from the event (Please see Colburn in the flowcharts in figures 1 and 3 show that the animation is computed to move the eyes to the point of interest.  The point of interest is based on the context, thus the eye animation is also based on the context as well.  In Colburn, the context corresponds to whether there are two people present or whether there are more than 2 people present.  The state diagram in figure 1 corresponds to a context where there are two people present and the state diagram in figure 3 corresponds to a context where there are more than two people present.  The animation of the eye movement is affected by the context.  For example, figure 3 shows that the state diagram has an additional state to animate eye movement towards a non-speaker.  This type of animation eye movement towards a non-speaker is not present in figure 1 for conversations where only two people are present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controlled animation to be computed based on a context determined from the event as taught by Colburn with the system of Clanton as modified by Zhang.  This allows the animation to be more specifically tailored to reflect the particular situation being displayed by the avatars during the conversation between one or more participants.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clanton in view of Zhang in further view of Colburn and Shuster et al. (Pub No. US 2012/0327085 A1).

As per claim 9, Clanton alone does not explicitly teach the claimed limitations.
However, Shuster in combination with Clanton, Zhang, and Colburn teaches the claimed:
9. The method of claim 8, wherein the controlling is based on personalization parameters of the first avatar for which the controlling is performed (Shuster teaches of computing the eye movement animation by choosing a desired target from one or more possible areas of interest in the scene using a set of prioritized targets, e.g. see in Shuster in [0011] “The avatar's gaze is animated to simulate a natural gaze pattern instead of a fixed gaze” and Shuster in the abstract “Control of eye movement may be performed autonomously using software to select and prioritize targets in a visual field. Sequence and duration of apparent gaze may then be controlled using automatically determined priorities”
	Shuster teaches that the prioritized targets from which the eye animation is computed may be based on personalization parameters of the avatar, e.g. see Shuster in [0037] where it states “A database of user preference data may be provided in the personalized space … the user preference data may comprise preference values for user-defined features, characteristics, or objects. For example, a user whose avatar has a hobby of collecting books may define a high preference value for books that are in the avatar's field of view.”  Also see Shuster in [0044] and [0046] for more details as well.
	Shuster teaches that the eye animation is computed based upon the personalized parameters.  For example, one avatar may be personalized to highly prioritize visual targets that contain collectable books while another avatar may show little to no interest in these for their respective eye movements.  The avatar that highly prioritizes collectable books will tend to look at them more often with their eye animations when the avatar’s preferences are personalized in this way).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention compute the eye gaze animation based on personalization parameters of the avatar as taught by Shuster with the system of Clanton as modified by Zhang and Colburn.  Shuster teaches one advantage to this feature at the end of [0050] where it states that this personalized eye movement allows other avatars in the scene observing the avatar to better visually gauge their personalized interest, e.g. by looking to see where the avatar’s eyes often gaze to in the virtual scene.

As per claim 10, Clanton alone does not explicitly teach the claimed limitations.
However, Clanton in combination with Zhang teaches the claimed:
10. The method of claim 9, wherein the predetermined eye movement model is trained based on inputs received during eye movements of the first avatar or the second avatar (Zhang teaches this feature in figure 6 and in paragraph [0023].  In particular, the Zhang at step 602 teaches of training the predetermined eye movement model based on inputs received during eye movements of the first avatar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the eye movement model based on inputs received during eye movements of the first avatar as taught by Zhang with the system of Clanton.  The motivation of claim 1 is incorporated herein.

As per claim 11, Clanton alone does not explicitly teach the claimed limitations.
However, Clanton in combination with Zhang teaches the claimed:
11. The method of claim 9, wherein the method further comprises: determining, using the machine learning technique, personalization parameters of the eye movement model based on inputs received during eye movements of the first avatar or the second avatar (Please see Zhang in figure 6 at step 602 and Zhang in paragraph [0023] “… The training stage can build an avatar model for the user at 606. As mentioned above, the avatar may be photo-realistic or some other form. The user's avatar can be defined via an avatar model 608. The avatar model can include a number of facial parameters or animation parameters, such as corresponding to eye gaze, mouth movements, etc. Further, the process can train for correlation between sensory inputs and the avatar animation parameters at 610 to create a mapping 612.”
In particular, Zhang is determining personalization parameters of the eye movement model based of the user on inputs received during eye movements of the first avatar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine-learning technique as taught by Zhang with the system of Clanton.  The motivation of claim 1 is incorporated herein.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clanton in view of Zhang in further view of Reidsma et al. (NPL Doc, “Virtual meeting rooms: from observation to simulation”).

As per claim 12, Clanton alone does not explicitly teach the claimed limitations.
However, Clanton and Zhang in combination with Reidsma teaches the claimed:
12. The method of claim 1, wherein the method further comprises: training the eye movement model using eye movements captured in video images of people engaging in social activities (Please see Zhang in figure 6 and in paragraph [0023] teaches of training the eye movement model using captured video images.  However, Zhang does not mention that the video images are “of people engaging in social activities” per se.  Reidsma teaches these claimed features, e.g. see figure 1 where it shows on the left bottom portion of using “Recordings (video, audio)” in order to find “Observable events”.  This information is used for “Deriving/building models of interaction” on the far-left side in figure 1.  Then, the “models of interaction” are used for 3D VR animation of avatars on the right side in figure 1.  For example, these are used for “Rules for generation of communication” in the 3D VR animation (right side in figure 1 of Reidsma).  
Reidsma teaches of machine learning of people engaging in social activities in particular, e.g. see in the middle of page 135 where item 2 refers to “Information can be directly obtained from recordings of behaviors in real meetings (e.g., tracking of head or body movements, voice), from annotations or from machine learning models that induce higher level features from recordings.” and on page 137, bottom paragraph where it refers to “The rules for generation of communication are derived from domain knowledge (models and theories of human interaction) collected through the analysis of large amounts of data from real world examples.”
	Also see Reidsma on the bottom of page 142 to the top of page 143 where it states “The VMR may add value to the already existing technological means people have to meet and communicate. The various modalities such as speech, gaze, distance gestures and facial expressions can be controlled, which allows VMRs to be used to improve remote meeting participation, to visualize multimedia data and as an instrument for research into social interaction in meetings”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the eye movement model via machine learning using eye movements captured in video images of social activities as taught by Reidsma with the system of Clanton as modified by Zhang.  Reidsma teaches the advantage to this type of learning on the top of page 139 where they state that this machine learning using eye movements captured in video images of people engaging in social meeting activities allows the system to find the most essential features in order to maximize the quality of impressions and feelings of presence in corresponding virtual meeting interactions.  


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clanton in view of Zhang.

As per claim 15, Clanton teaches the claimed:
15. A computing system to implement a three-dimensional virtual reality world, the system comprising: 
	a server system (in figure 1, piece 1 which represents a server.  Also please see col 3, lines 34-35); and 
	a data storage device (this is shown in figure 1 where data storage device includes one or more of the server 1 or client devices 2.  Each of these devices has storage because they are computer-based systems with memory, e.g. please see Clanton in col 3, lines 40-47 and col 4, lines 20-26) storing: 
a three-dimensional model of the virtual reality world ( Please see Clanton at the bottom of col 3 where they refer to: “During a simulation, each of the clients 2 maintains data representing a set of objects, representing real-world objects”.  Clanton in figure 4 shows an example of a 3D model of the virtual reality world with the avatars conversing.  Clanton in col 2, lines 18-20 recites: “FIG. 4 shows an example of a computer screen display showing two avatars engaged in a conversation in a 3D virtual world during a simulation”); and 
avatar models representing residences of the virtual reality world (Please see Clanton at the bottom of col 3 where they refer to “During a simulation, each of the clients 2 maintains data representing a set of objects, representing real-world objects. These objects include avatars controlled by, and representing, the human users of the clients 2. Each machine maintains the same objects”.  Clanton in figures 4 and 5 show these avatar models representing individual avatar characters residing in the virtual reality world); 
	wherein the server system generates, from the three-dimensional model of the virtual reality world and the avatar models, data stream to provide views of the virtual reality world to client devices (Clanton in figure 3 teaches of providing data streams a, b, f, I, j, and n in order to provide views of the virtual reality world to client devices 2.  Also please see Clanton in col 6, lines 41-44 where they refer to “The techniques introduced herein embed textual conversation into the 3D space of the avatars, and use cinematic virtual cameras to facilitate conversation and add drama to these conversations.”  Also please see Clanton at the bottom of col 3 to the top of col 4 where they refer to: “These objects include avatars controlled by, and representing, the human users of the clients 2. Each machine maintains the same objects, however, the states of the objects may be computed at different times on each machine. Hence, in one embodiment, the server 1 maintains the "true" state of each object, i.e., the state which is considered to be the correct state of the object, and the server periodically distributes information regarding the true state of each object (including avatars) to the clients 2, based on inputs received from the clients 2”) that are connected to the server system via a computer network (this is shown in figure 1 where the server 1 is connected to client devices 2 by way of a communications network); 
wherein the computing system tracks a position and orientation of a first avatar in the virtual reality world (Clanton in figures 21 and 29 where the system tracks the orientation of the first avatar including their eye position in order to control or maintain eye contact with a given person or object during conversation.  Clanton also mentions the computing system (e.g. client 2 or server 1) tracking pose (position and orientation) in figure 3 using module 316); and 
With respect to the claimed “the computing system configured to: control at least one eye movement of a first avatar based on a predetermined eye movement model trained using a machine learning technique, wherein the first avatar has at least one eye; present the at least one eye movement of the first avatar to a second avatar, wherein the second avatar has visibility into the at least one eye of the first avatar; wherein the second avatar is presented with the at least one eye movement of the first avatar relative to a face of the first avatar”, these features are taught using the prior art combination of Clanton in view of Zhang for the same reasons as explained above for claim 1.  Thus, the reasons and rationale from the 35 USC 103 rejection of claim 1 is incorporated herein.

As per claim 16, Clanton teaches the claimed:
16. The computing system of claim 15, wherein the control is performed without input from a client device tracking eyes of a user represented by the first avatar in the virtual reality world (Clanton teaches that some of the eye movements may be automatically implemented without using user input, e.g. please see Clanton in col 26, lines 50-54 “Automated Gaze--Gaze which happens without direct user-control and is based on social dynamics, events in the world, and conversational dynamics. These behaviors may or may not be distributed across the network, depending on the situation.”)


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clanton in view of Zhang in further view of Shuster.

As per claim 17, Clanton alone does not explicitly teach the claimed limitations.
However, Shuster in combination with Clanton and Zhang teaches the claimed:
17. The computing system of claim 16, further configured to adjust a view of the virtual world generated for the first avatar in accordance with a swift of a gaze of the first avatar (Shuster in [0035] “The avatar's field of view in the modeled scene 350 may be changed by manipulating any one or more of the avatar's orientation, forward facing direction (orientation) of eyes relative to the head, … so that the field of view changes when the avatar's eyes move”, Also see Shuster at the end of the abstract “avatar depictions with shifting gaze directions”, and Shuster in [0036] “It should be understood that gaze control as described herein need not be used to determine viewpoints for rendering a modeled scene, although it is capable of being used in this way”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjusting a view of the virtual world using the user input device during the avatar eye movement animation as taught by Shuster with the system of Clanton as modified by Zhang.  The advantage is that the user may want to manually override or slightly adjust the eye animation movements that were automatically computed by the system.  Thus, this gives the user more precise control over the avatar eye movements to adjust this during the automatically computed animation if they desire. 

As per claim 18, Clanton alone does not explicitly teach the claimed limitations.
However, Shuster in combination with Clanton and Zhang teaches the claimed:
18. The computing system of claim 15, wherein during a period of the control, a user input device that controls the position and orientation of the first avatar before the period of the control is automatically reconfigured to control the movement of a gaze during the period of the control (Shuster in [0042] “Either the VRU engine or the player interface, or both, may determine the orientation and the forward facing direction of the avatar's eyes in the modeled scene and thus may determine a field of view for the avatar's eyes” and Shuster in [0032] “At the client level, a player interface module 224 may be installed to receive player inputs from one or more user input devices 228, such as a keyboard, mouse or other pointer” and Shuster in [0035] “the user controlling the avatar may be given the avatar's view of the modeled VRU space, or may pick another viewpoint” and Shuster in [0007] “to control the action of the avatars in response to user input”.
In these passages from Shuster, the “VRU engine” corresponds to the Virtual Reality Universe engine which implements the automatic gaze movements.  When both the VRU engine and the player interface are able to control the avatar’s eyes, then the user during a period of animation resulting from the automatic VRU engine gaze control, may use an input device to control the position and orientation of their respective avatar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjusting a view of the virtual world using the user input device during the avatar eye movement animation as taught by Shuster with the system of Clanton as modified by Zhang.  The motivation of claim 17 is incorporated herein. 



Response to Arguments
Applicant’s arguments, filed Sept 29, 2022, have been fully considered. These arguments are not found to be persuasive with respect to the double patenting rejections due to the similarities between applications (as explained above in this office action).  Further, a prior art rejection has been added due to amendments and changes made to the independent claims in the last response.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699